Morton J.
afterwards drew up the opinion of the Court. This case must turn upon the proper construction of one of the provisions of the 9th section of St. 1793, c. 59. This section imposes upon overseers of the poor the duty of providing for the immediate relief and comfort of all such persons as may fall into distress in their respective towns, although they may not have a legal settlement therein, “ the expenses whereof incurred within three months next before notice given to the town or district to be charged,” may be recovered in a civil action, or by complaint in the manner afterwards provided in the same statute.
This notice is an indispensable prerequisite to the support of any action for expenses incurred in the relief of paupers by a town in which they are not settled. And the right to recover is expressly limited to a period commencing three months before and continuing two years after notice given. Uxbridge v. Seekonk, 10 Pick. 150. But it does not, under all circumstances, cover the whole of this period. Expenses may be incurred within it, which cannot be recovered under the notice.
If the town furnishing the supplies sue for them, it cannot again, without a new notice, recover for any expenses incurred after the commencement of the first action. Hallowell v. Harwich, 14 Mass. R. 186 ; Walpole v. Hopkinton, 4 Pick. 358. So if the town to whom the notice is given, pay the expenses then incurred, or otherwise comply with the requirement of the notice, it will not be again or further liable without a new notice. Sidney v. Augusta, 12 Mass. R. 316. And if, upon notice, the paupers be actually removed to the place of their settlement or otherwise provided for by the town to which they belong, the same rule applies.
But the case at bar does not come within any of these exceptions. No prior suit was commenced by the plaintiffs. The defendants never paid for the expenses incurred before tne notice ; nor removed the paupers to the place of their settlement; nor provided for their support in the town where they were, or elsewhere. Although the widow, with two of *22her children, passed a few weeks in the family of her father in Norton, yet it was rather a visit than a change of domicil. The pittance of household furniture and other chattels left by her husband remained in Attleborough. To them she soon returned, and there continued to reside till her death. Although the overseers of Mansfield proposed, and actually agreed, to remove the paupers from Attleborough, yet they in fact never executed their agreement ; but on the contrary, one of them, instead of removing the paupers, directed the keeper of them to continue to charge the expenses of their support to Attleborough.
During the time covered by the plaintiffs’ account, there was a period of several weeks, perhaps months, in which no supplies were furnished to the paupers. But they were residents of Attleborough, peculiarly liable to fall into distress, and at all times requiring some care from the officers of that town, as they were every day liable to be called upon to relieve their necessities. Will a notice cover continued sup^ plies only ? and if not, what interruption will require a new notice ? It is not uncommon for poor persons to need occa sional relief. And a small amount delivered to them at proper intervals, as their health, or the state of the weather, or their inability to find employment, renders it necessary, may save them from the almshouse, and their town from the expenses of their continued support. And when one advance is made, it cannot be known whether any more will be needed ; nor, if so, when it will be needed. This must depend on future contingencies.
Must a new notice be given every time a week’s board is paid, or a few articles of provision, or a little money, is ad vanced ? We think not. Such a rule would create expense, embarrassment, and trouble, without producing any countervailing advantages. It is not perceived that any inconvenience would result from extending the effect of the notice over the whole period of the limitation, whether the support be continued, or occasional. The town in which the paupers are settled always have the power, by removing the paupers or by providing for their support in their own way, to prevent any impos'tion or unfair advantage by the town in which the *23paupers may happen to be. If the former chooses to suffer the paupers to remain, without paying the expenses which have accrued, or taking them off the hands of the latter, what reason can they have to complain if they are left to rely on the very short limitation prescribed by the statute ? We think, none. And under the circumstances disclosed on the trial we are of opinion, that no new notice was necessary, and that the plaintiffs are entitled to recover the amount of their claim.

Judgment for the plaintiffs.